Name: COMMISSION REGULATION (EC) No 77/97 of 17 January 1997 determining the extent to which applications lodged in January 1997 for import certificates for certain cheeses covered by the arrangements provided for in the Europe Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  processed agricultural produce
 Date Published: nan

 No L 16/76 EN Official Journal of the European Communities 18 . 1 . 97 COMMISSION REGULATION (EC) No 77/97 of 17 January 1997 determining the extent to which applications lodged in January 1997 for import certificates for certain cheeses covered by the arrangements provided for in the Europe Agreements concluded by the Community with Bulgaria and Romania can be accepted HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for products falling within CN codes listed in the Annex hereto, lodged pursuant to Regulation (EC) No 1588/94 for the period 1 January to 31 March 1997, shall be accepted, per country of origin , up to the percentages indicated. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1588/94 of 30 June 1994 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreements between the Community of the one part, and Bulgaria and Romania of the other part ('), as last amended by Regula ­ tion (EC) No 2499/96 (2), and in particular Article 4 (4) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EC) No 1588/94 concern quantities greater than those available for certain products; whereas, therefore, reduction percentages should be fixed for certain of the quantities applied for the period 1 January to 31 March 1997, Article 2 This Regulation shall enter into force on 18 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 167, 1 . 7 . 1994, p . 8 . 2) OJ No L 338 , 28 . 12 . 1996, p . 58 . 18 . 1 . 97 EN Official Journal of the European Communities No L 16/77 ANNEX B.l . Reduction in the rate of customs duty: 80% Country CN codes and products % Romania ex 0406 90 29 (') 100 ex 0406 90 86 (') ex 0406 90 87 (') ex 0406 90 88 (') Bulgaria ex 0406 90 86 (2) ex 0406 90 87 (2) ex 0406 90 88 (2) ex 0406 90 29 0 100 (') Manufactured from cows milk . ( 2) White brined cheese of cows ' milk . (3 ) Kashkaval Vitosha, made from cows ' milk . B.2 . Free of customs duties Country CN codes and products % Bulgaria ex 0406 90 31 (') 30,3 ex 0406 90 50 (') ex 0406 90 86 (') ex 0406 90 87 (') ex 0406 90 88 (') (') Cheese other cheese of cows milk .